  Exhibit 10.7

[auto10q_03312020000.jpg]
 
April 1, 2020
 

To: 

Joseph P. Hannan
From: 

Sara Partin, Senior Vice President, Chief People Officer
Date:
April 1, 2020
Re:   

Temporary Monthly Base Salary Reduction Program (“Salary Reduction Program”)
 

In light of the financial impact of the corona virus pandemic on AutoWeb, Inc.
(“Company”), the Company and you have agreed to a temporary reduction in your
base monthly salary as follows:
 
1. Reduction Period. Your base monthly salary will be reduced by the Salary
Reduction Program Percentage (as defined below) for the calendar months April,
May and June, 2020 (“Salary Reduction Program Period”).
 
2. Amount of Reduction. Ten percent (10%) of base monthly salary (“Salary
Reduction Program Percentage”).
 
3. No Impact on Other Compensation or Benefits. This temporary reduction in your
base monthly salary will have no impact on any other components of your
compensation or benefits, and all such compensation and benefits will continue
to be determined based on your base monthly and base annual salary in effect
immediately prior to the implementation of this Salary Reduction Program (or
based upon any higher amount as may be provided in the applicable plan,
agreement or arrangement). Without limiting the generality of the foregoing:
(i) The temporary reduction in your base monthly salary will not impact or
reduce your severance benefits under your Severance Benefits Agreement dated as
of January 2, 2019 (“Severance Benefits Agreement”). Your severance benefits
under the Severance Benefits Agreement will continue to be determined based on
your highest monthly base salary paid to you while employed by the Company.
(ii) Your incentive compensation payout, if any, under the Company’s annual
incentive compensation plan or any other incentive plan, contract or arrangement
will be determined based on your base annual salary in accordance with the terms
of the applicable plan, contract or arrangement without giving effect to this
temporary reduction in base monthly salary.
 
4. Waiver of Good Reason Triggering of Severance Benefits Agreement. You agree
to waive any right you may have under the Severance Benefits Agreement to
terminate your employment with the Company for Good Reason under Section 1(k)(A)
of the Severance Benefits Agreement as a result of this temporary reduction in
your base monthly salary.
 
5. Make-Whole In the Event of a Change in Control. In the event that a Change in
Control (as defined below) occurs during calendar year 2020, upon the occurrence
of the Change in Control, the aggregate amount of any base monthly salary that
was subject to reduction under this Salary Reduction Program shall be paid to
you in one lump sum payment (less required applicable federal, state and local
payroll deductions and withholdings) upon the occurrence of the Change in
Control. For purposes of this paragraph 5, “Change in Control” means the
occurrence of any one of the following events:
 
(i) During any twenty-four (24) month period, individuals (“Incumbent
Directors”) who, as of the beginning of such period, constitute the board of
directors of the Company (“Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the beginning of such period whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) will be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board will be deemed to be
an Incumbent Director;
 
 

 
 
(ii)           Any “person” (as such term is defined in the Securities Exchange
Act of 1934, as amended (“Exchange Act”), and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board
(“Company Voting Securities”); provided, however, that the event described in
this subparagraph 5(ii) will not be deemed to be a Change in Control by virtue
of any of the following acquisitions: (1) by the Company or any Subsidiary, (2)
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, (3) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (4) pursuant to a Non-Qualifying
Transaction, as defined in subparagraph 5(iii) below, or (5) the acquisition of
additional stock by any one person, who owns more than 50% of the total voting
power of the stock of the Company prior to such acquisition;
 
(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (“Surviving Corporation”), or (B) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
Surviving Corporation (“Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in subparagraphs 5(i),
(ii) and (iii) above is deemed to be a “Non-Qualifying Transaction”); or
 
(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets provided, however, that any such event shall not
constitute a Change in Control (“Liquidation or Asset Sale Event”) (i) if
immediately following the consummation of such event more than 50% of the total
voting power of (A) the corporation resulting from such event (“Acquirer
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Acquirer Corporation (“Parent Acquirer
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Liquidation or Asset Sale Event (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Liquidation or Asset Sale Event); (ii) the transfer is to a
person, that owned, directly or indirectly, 50% or more of the total voting
power of the Company prior to the transfer or to an entity, at least 50% of the
total voting power of which is owned, directly or indirectly, by such a person.
 
For purposes of this definition of Change in Control, the term “Subsidiary”
means any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if, at the relevant time each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain. For purposes of this
definition, the term “corporation” has the meaning prescribed in Section
7701(a)(3) of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
6. Termination of Program. The Company may elect at any time during the
Reduction Program Period to terminate the temporary reduction in your base
monthly salary.
 
7. Employment At-Will. As a reminder, your employment with the Company is
at-will, not for a specified term, and may be terminated by the Company or you
at any time, with or without cause or good reason and with or without prior,
advance notice. This “at-will” employment status will remain in effect
throughout the term of your employment by the Company and cannot be modified
except by a written document executed by both parties (which in the case of the
Company, must be executed by the Company’s Chief People Officer or Chief
Executive Officer) and that expressly negates the “at-will” employment status.
 
AutoWeb, Inc.
 
By: /s/ Sara Partin

        Sara Partin
        Senior Vice President, Chief People Officer
 
Accepted and Agreed:
 
/s/ Joseph P. Hannan

Joseph P. Hannan
 


